NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "U.S. SECURITIES ACT"), OR ANY STATE SECURITIES LAWS, AND HAVE
BEEN OFFERED AND SOLD IN AN OFFSHORE TRANSACTION PURSUANT TO REGULATION S
PROMULGATED UNDER THE U.S. SECURITIES ACT. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION OR EXCLUSION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE APRIL 25, 2010.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509, ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET, ARE MET.

Omnicity Corp.


(Incorporated under the laws of Nevada)
P.O. Box 8, 807 South State Road 3, Rushville, Indiana, U.S.A., 46173


CONVERTIBLE DEBENTURE CERTIFICATE



Certificate Number: 2010-__.
Dated: December 24, 2009.

Principal amount: $1,500,000
Maturity Date: December 24, 2014.

For value received, Omnicity Corp., a company incorporated under the laws of the
State of Nevada, promises to pay to Richard H. Reahard, of 1813 Braeburn Drive,
Carmel, IN 46032, as holder, the principal sum of $1,500,000, plus accrued and
unpaid interest thereon, on the terms and conditions of this Debenture.

__________



--------------------------------------------------------------------------------



 

1. DEFINITIONS

1.1 Definitions

As used in this Debenture, the following terms, unless the context otherwise
requires, shall have the following meanings:

(a) "Adjustment Period" has the meaning assigned in subsection 5.1;

(b) "business day" means any day which is not Saturday, Sunday or statutory
holiday in the Province of British Columbia;

(c) "Capital Reorganization" has the meaning assigned in paragraph 5.2(b);

(d) "Collateral" has the meaning assigned in paragraph 6.1(a);

(e) "Common Share Reorganization" has the meaning assigned in paragraph 5.2(a);

(f) "Common Shares" means all the shares, now or hereafter authorized, of the
Company's common stock presently authorized and shares of any other class into
which those shares may subsequently be changed;

(g) "Company" means Omnicity Corp. and includes any corporation which succeeds
to or assumes the obligations of the Company under this Debenture;

(h) "Conversion Date" has the meaning assigned in subsection 3.5;

(i) "Conversion Notice" has the meaning assigned in subsection 3.4;

(j) "Conversion Price" has the meaning assigned in subsection 3.1;

(k) "Convertible Security" means a security of the Company convertible into or
exchangeable for or otherwise carrying the right to acquire Common Shares;

(l) "Current Market Price" means, with reference to Common Shares, the average
of the VWAPs for the 30 trading days immediately preceding the applicable date
for determination of the Current Market Price;

(m) "Debenture" means this debenture;

(n) "Debenture Terms" has the meaning assigned in paragraph 6.1(a);

(o) "Event of Default" has the meaning assigned in subsection 6.1;

(p) "Holder" means the original registered holder of this Debenture, or a
permitted assignee;

(q) "Interest" has the meaning assigned in subsection 2.2;



--------------------------------------------------------------------------------



(r) "Issuance Date" has the meaning assigned in subsection 3.1;

(s) "Loan Amount" means the Principal and any accrued Interest thereon;

(t) "Maturity Date" means December 24, 2014;

(u) "Principal" means the principal amount outstanding under this Debenture from
time to time;

(v) "Redemption Date" means the date fixed for redemption pursuant to a
Redemption Notice;

(w) "Redemption Notice" has the meaning assigned in subsection 2.4;

(x) "Redemption Price" means the amount of Principal called for redemption under
subsection 2.3, plus accrued and unpaid Interest to the Redemption Date;

(y) "Security" has the meaning assigned in subsection 6.1;

(z) "Special Distribution" has the meaning assigned in paragraph 5.2(b);

(aa) "Subject Securities" has the meaning assigned in subsection 3.2;

(bb) "Transfer Agent" means Island Stock Transfer Co., its successors or any
other transfer agents which shall be a recognized trust company duly appointed
by the Company and authorized to do business in the jurisdiction in which the
Common Shares are registered for trading;

(cc) "U.S. Securities Act" has the meaning assigned in subsection 3.2; and

(dd) "VWAP" means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Shares are then listed or
quoted on the NYSE Amex Equities exchange, the daily volume weighted average
price of the Common Shares for such date (or the nearest preceding date) as
reported by Bloomberg L.P. (based on a trading day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time); (b) if the Common Shares are not then
traded on NYSE Amex Equities exchange, the volume weighted average price of the
Common Shares for such date (or the nearest preceding date) on the OTC Bulletin
Board; (c) if the Common Shares are not then quoted for trading on the OTC
Bulletin Board and if prices for the Common Shares are then reported in the
"Pink Sheets" published by Pink OTC Markets Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per Common Share so reported; or (d) in all other cases, the fair market
value of a share of Common Shares as determined by an independent appraiser
selected in good faith by the Holder and reasonably acceptable to the Company,
the fees and expenses of which shall be paid by the Company.



--------------------------------------------------------------------------------



1.2 Currency

All dollar amounts referred to in this Debenture are in United States funds,
unless expressly stated otherwise.

2. ISSUANCE OF DEBENTURE

2.1 Repayment

The Company will repay the Loan Amount outstanding under this Debenture to the
Holder by 5:00 p.m. (Rushville, Indiana, time) on the Maturity Date.

2.2 Interest

Subject to subsection 2.3, the Principal shall bear interest from the date of
this Debenture, both before and after the Maturity Date, at a rate of 8% per
annum, accrued semi-annually and payable in arrears (the "Interest"). All
Interest will be payable at the Maturity Date and will be added to the
outstanding Principal amount.

2.3 Redemption of Debenture

Subject to the Holder's prior right of Conversion at all times, the Company may,
at its option exercisable in the manner hereinafter provided, redeem at any time
and from time to time following the date of this Debenture and until the
Maturity Date, all but not less than all of the Loan Amount then outstanding by
payment of 120% of the Loan Amount (including interest on the Principal to the
Redemption Date) then outstanding in lawful money of the United States of
America to the Holder of the Debenture, the whole of such amount constituting
the Redemption Price.

2.4 Notice of Redemption

The Company will give notice of redemption (the "Redemption Notice"), in
accordance with subsection 8.4 hereof, of all but not less than all of this
Debenture to the Holder not more than 30 calendar days or less than two calendar
days prior to the Redemption Date. Every Redemption Notice shall specify the
aggregate Principal of this Debenture called for redemption, the Redemption Date
and the Redemption Price.

2.5 Payment of Amount Redeemed

Upon a Redemption Notice being given, that portion of the Debenture that is
being redeemed will become due and payable at the Redemption Price, on the
Redemption Date specified in the Redemption Notice and the Company may not
withdraw the Redemption Notice without the prior consent of the Holder.

2.6 Registration and Transfer

Subject to compliance with any applicable securities laws, this Debenture may be
transferred by the Holder, pursuant to the following terms and conditions:



--------------------------------------------------------------------------------



(a) the Company at all times shall keep or cause to be kept at its head office
or registered office and at such other places (if any) as may be designated by
the Company, a register of Debentures where there will be entered the names and
addresses of the Holder(s) and the particulars of the Debenture(s) held by each
Holder;

(b) the Debenture may be transferred only by transfer in writing signed by its
Holder or his legal personal representative and will only be effective in regard
to the Company when approved by the directors of the Company, which approval may
be withheld without reason. The Holder must provide proof to the Company that
the transfer of the Debenture complies with any applicable securities laws as a
condition precedent to such transfer;

(c) on any transfer of a Debenture, the Company will cause to be recorded such
transfer on the register and upon the Debenture, or at its option, issue a
replacement Debenture in exchange for the Debenture being transferred after the
appropriate form of transfer is lodged with it and upon compliance with all
other conditions required by the Company or by law;

(d) the rights contained in any replacement Debenture resulting from a transfer
shall rank in all respects pari passu with the rights contained in the Debenture
which it replaces and such replacement Debenture shall for all purposes be taken
and deemed to be the Debenture as originally issued;

(e) the person in whose name the Debenture is registered shall be deemed and
regarded as the owner and Holder for all purposes and the payment to and/or
receipt by any such Holder as the case may be, of any funds hereunder shall be
deemed conclusive and the Holder shall be entitled to receive such funds, if
any, free from all equities or rights of set-off or counterclaim between the
Company and the original or any intermediate holder of the Debenture;

(f) the Company shall not be bound to enter in the register notice of any trusts
or to inquire into the title of the Holder or to recognize any trust or equity
affecting the title of the Holder, save as ordered by some court of competent
jurisdiction or as required by law. The Debenture may be registered in the name
of a trustee at the sole option and discretion of the Holder, but in such case
the Company shall be deemed not to have notice of the beneficiary represented by
such trustee and shall not be bound to see to the execution of such trust
whether express or implied;

(g) the register referred to herein shall during business hours (subject to such
reasonable restrictions as the Company may impose, so that not less than two
hours in each day be allowed for inspection) be open to the inspection by the
Holder free of charge; and

(h) for each Debenture exchanged, registered, transferred or discharged from
registration the Company may charge a reasonable fee for its services and in
addition may charge a reasonable fee for each replacement Debenture issued (if



--------------------------------------------------------------------------------



any); and payment of such charges and reimbursement of the Company for any taxes
or governmental or other charges required to be paid shall be made by the party
requesting such exchange, registration, transfer or discharge from registration
as a condition precedent thereto.

2.7 Execution and Certification of Debenture

The Debenture shall be signed by a duly authorized representative of the
Company. Such signature may be engraved, lithographed or otherwise mechanically
reproduced on the Debenture and such reproduced signature shall be binding upon
the Company as if it had been the manual signature of such party.
Notwithstanding any change in any of the persons holding office between the time
of the actual signing of the Debenture and the certification and delivery of
such Debenture, any Debenture signed as aforesaid shall be valid and binding
upon the Company.

In case a Debenture shall become mutilated or be lost or destroyed, the Company
in its discretion may issue and deliver a new Debenture of like date and tenor
as the one mutilated, lost or destroyed in exchange for and in place of and upon
cancellation of such mutilated Debenture or in lieu of and in substitution for
such lost or destroyed Debenture and the substituted Debenture shall be entitled
to the benefit hereof and rank equally in accordance with its terms.

In case of loss or destruction, the applicant for a substituted Debenture shall,
as a condition precedent to the issue thereof, furnish to the Company such
evidence of ownership, personal identification and of the loss or destruction of
the Debenture so lost or destroyed as shall be satisfactory to the Company in
its discretion and such applicant shall also furnish an indemnity in an amount
and form satisfactory to the Company in its discretion and shall pay the
reasonable charges of the Company therefor and the cost of the preparation of
the new Debenture.

3. CONVERSION OF DEBENTURE

3.1 Conversion

This Debenture shall be convertible as to the Loan Amount, in whole and not in
part, at the option of the Holder at any time from the date that this Debenture
is issued by the Company to the Holder (the "Issuance Date"; as evidenced on the
front page of this Debenture) prior to 5 p.m. (Rushville, Indiana, time) on the
day which is three years from the Issuance Date, by notice to the Company given
in accordance with subsection 3.4, into Common Shares at the conversion price
(the "Conversion Price") per Share equal to $0.35 subject to adjustment in
accordance with this Debenture.

3.2 Issuance of Common Shares

The following are terms and conditions pursuant to which the Common Shares are
issuable upon conversion:

(a) Common Shares shall be issued to the Holder upon conversion in an amount
equal to a fraction, the numerator of which is the amount of the outstanding
Principal plus the accrued and outstanding interest thereon so converted, and
the denominator of



--------------------------------------------------------------------------------



which is the Conversion Price. All Common Shares so issued shall be deemed to
have been issued as fully paid and non-assessable at the applicable Conversion
Price; and

(b) the Company covenants and agrees that during the period within which the
rights represented by this Debenture may be exercised, the Company shall at all
times have authorized and reserved, a sufficient number of Common Shares to
provide for the exercise of the rights represented by this Debenture.

The Debenture and the Common Shares (the "Subject Securities") have not been,
and will not be, registered under the United States Securities Act of 1933, as
amended (the "U.S. Securities Act"), or under the securities laws of any state
of the United States, and will be "restricted securities", as defined in Rule
144 under the U.S. Securities Act. Subject to certain exceptions, none of the
Subject Securities nor any rights thereto or interest therein may be offered for
purchase or sale, sold, transferred or otherwise disposed of, directly or
indirectly, in the United States, its territories or possessions, or to or for
the account or benefit of any "U.S. person" as that term is defined in
Regulation S under the U.S. Securities Act.

The Holder understands and acknowledges that this Debenture may not be converted
in the United States or by or on behalf of a U.S. person or a person in the
United States unless an exemption is available from the registration
requirements of the U.S. Securities Act and the securities laws of all
applicable states, and the Holder has furnished an opinion of counsel of
recognized standing in form and substance satisfactory to the Company to such
effect; provided that the Holder will not be required to deliver an opinion of
counsel at a time when the Holder is an "accredited investor" as defined in Rule
501(a) of Regulation D under the U.S. Securities Act in connection with its
exercise for its own account of the conversion rights under this Debenture.

3.3 Legends

In addition to the legends noted on the Conversion Notice attached to this
Debenture, if required by applicable securities laws or regulations of any stock
exchange or other applicable regulatory authority, the certificates for the
Common Shares to be issued upon conversion of this Debenture shall bear such
forms of legend as may be necessary to comply with all applicable laws and
regulations.

3.4 Conversion Procedure

The Holder may convert the Principal in whole or in part, by surrendering this
Debenture to the Company at the Company's address provided for in subsection
8.4, together with a copy of the conversion form attached hereto or any other
written notice in a form satisfactory to the Company (the "Conversion Notice"),
in either case duly executed by the Holder or its legal representatives or
attorney duly appointed by an instrument in writing. Thereupon the Holder shall
be entitled to be entered in the books of the Company as at the Conversion Date
as the holder of the number of the underlying Common Shares into which this
Debenture is convertible in accordance with the provisions of subsection 3.1. As
soon as practicable thereafter, the Company shall deliver to the Holder and,
subject as aforesaid, its nominee(s) or assignee(s), a certificate or
certificates for the Common Shares into which this Debenture is converted
accompanied by payment to the Holder of accrued and unpaid interest on the
amount of Principal converted such interest to be calculated to and including
the date of receipt by the Company of the Conversion Notice.



--------------------------------------------------------------------------------



3.5 Conversion Date

The date (the "Conversion Date") on which this Debenture shall be deemed to be
surrendered for conversion shall be the 3rd business day following the receipt
of the Conversion Notice from the Holder. If the Conversion Date is a day on
which the register of the Company's Common Shares is closed, the person or
persons entitled to receive Common Shares shall become the holder or holders of
record of such Common Shares as at the date on which such register is next
reopened.

3.6 Right to Distributions upon Conversion

The Company will give to the Holder notice of the record date for a declaration
of dividends, a rights offering or other distribution to the holders of Common
Shares not less than ten business days before any such record date. If this
Debenture is surrendered for conversion in accordance with this section, the
Holder shall not be entitled to participate as a holder of the Common Shares
issuable upon conversion if the record date for the distribution is prior to the
Conversion Date.

3.7 Conversion Discharges the Company

Conversion of the Principal and outstanding interest under this Debenture in
accordance herewith shall operate to discharge the Company's obligations with
respect to repayment of the Principal amount so converted, provided that
delivery of the appropriate number of Common Shares issued upon such conversion
is made by the Company. The Company shall not be bound to enquire into the title
of the Holder, save as ordered by a court of competent jurisdiction or as
required by statute. The Company shall not be bound to see to the execution of
any trust affecting the ownership of this Debenture nor be charged with notice
of any equity that may be subsisting in respect thereof, unless the Company has
actual notice thereof.

3.8 No Requirement to Issue Fractional Common Shares

The Company shall not be required to issue fractional Common Shares upon the
conversion of this Debenture. If any fractional interest in Common Shares would,
except for the provisions of this subsection 3.8, be issuable upon the
conversion of this Debenture, the number of Common Shares issued upon such
conversion shall be rounded down to the next whole number of Common Shares and
the Company shall not be required to make any payment in lieu of delivering any
certificates of such fractional interest.

3.9 Company to Reserve Common Shares

The Company will at all times reserve and keep available out of its authorized
Common Share capital, a sufficient number of Common Shares to enable it to
perform its obligations under this Debenture. The Company will conditionally
allot to the Holder such aggregate number of Common Shares as are issuable upon
the conversion of this Debenture. All Common Shares which are issued under this
Debenture will be duly and validly issued as fully paid and non-assessable.



--------------------------------------------------------------------------------



3.10 Cancellation of Converted Debentures

Upon conversion of this Debenture pursuant to the provisions of this section 3,
this Debenture shall be forthwith delivered to and cancelled by the Company.

3.11 Piggy-Back Registration Rights

If at any time or from time to time, the Company shall determine to prepare and
file with the U.S. Securities and Exchange Commission a registration statement
relating to an offering for its own account or the account of others under the
U.S. Securities Act of any of its equity securities, other than on Form S-4, F-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable solely
in connection with the Company's stock incentive or other employee benefit
plans, then the Company will promptly give to each Holder written notice
thereof. The Company will qualify under the registration such number of Common
Shares issuable hereunder as specified in a written request of a Holder given
within 20 days after receipt of the Company's written notice. If a registration
involves an underwriting, the Holder will enter into an underwriting agreement
in customary form with the underwriter or underwriters. If the managing
underwriter determines in good faith that marketing factors (including, without
limitation, the managing underwriter's evaluation of the Company's requirement
for funds from the primary offering) require a limit on the number of Common
Shares to be offered on a secondary basis, the underwriter may limit the number
of Common Shares to be included in the secondary offering without first limiting
the number of Common Shares that may be distributed as a primary offering.

4. REPRESENTATIONS AND WARRANTIES

4.1 Debenture Duly Authorized, Executed and Binding

The execution, delivery and performance by the Company of its obligations under
this Debenture has been duly authorized by all necessary action of the Company
and, upon execution of this Debenture by an authorized signatory of the Company,
this Debenture shall constitute a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with the terms hereof.

5. ANTI-DILUTION PROVISIONS

5.1 Definitions

In this section, the term "Adjustment Period" means the period from and
including the date hereof to and including the last business day prior to the
Maturity Date, and the terms "record date" and "effective date", where used
herein, shall mean the close of business on the relevant date.

5.2 Adjustment of Conversion Price

The Conversion Price shall be subject to adjustment from time to time in the
events and in the manner provided in subsection 5.3 as follows:



--------------------------------------------------------------------------------



(a) if during the Adjustment Period the Company shall:

(i) issue to all or substantially all the holders of the Common Shares, by way
of a stock dividend or otherwise, Common Shares or Convertible Securities; or

(ii) subdivide its outstanding Common Shares into a greater number of shares; or

(iii) combine or consolidate its outstanding Common Shares into a smaller number
of shares;

(any of such events being herein called a "Common Share Reorganization"), the
Conversion Price shall be adjusted effective immediately after the record date
at which the holders of Common Shares are determined for the purposes of the
Common Share Reorganization to a number which is the product of (1) the
Conversion Price in effect on such record date and (2) a fraction:

(iv) the numerator of which is the number of Common Shares outstanding on such
record date before giving effect to the Common Share Reorganization; and

(v) the denominator of which is the number of Common Shares outstanding after
giving effect to such Common Share Reorganization;

(b) if during the Adjustment Period the Company shall issue or distribute to all
or substantially all the holders of Common Shares, (i) shares of any class other
than Common Shares, or (ii) rights, options or warrants (other than pursuant to
a stock option plan or employee share purchase plan adopted by the shareholders
of the Company at a general meeting of shareholders of the Company), or
(iii) evidences of indebtedness, or (iv) any other assets (excluding cash
dividends paid in the ordinary course) and such issuance or distribution does
not constitute a Common Share Reorganization (any of such events being herein
called a "Special Distribution"), the Conversion Price shall be adjusted
effective immediately after the record date at which the holders of Common
Shares are determined for purposes of the Special Distribution to a price which
is the product of (1) the Conversion Price in effect on such record date and (2)
a fraction:

(i) the numerator of which shall be the difference between:

(A) the product of (i) the number of Common Shares outstanding on such record
date and (ii) the Current Market Price of the Common Shares on such date; and



--------------------------------------------------------------------------------



(B) the aggregate fair market value (as determined by the board of directors of
the Company, whose determination shall be conclusive) of the shares, rights,
options, warrants, evidences of indebtedness or other assets issued or
distributed in the Special Distribution; and

(ii) the denominator of which shall be the product of (A) the number of Common
Shares outstanding on such record date and (B) the Current Market Price of the
Common Shares on such date.

Any Common Shares owned by or held for the account of the Company shall be
deemed not to be outstanding for the purpose of any such computation. To the
extent that such distribution of shares, rights, options, warrants, evidences of
indebtedness or assets is not so made or to the extent that any rights, options
or warrants so distributed are not exercised, the Conversion Price shall be
readjusted to the Conversion Price which would then be in effect based upon such
shares, rights, options, warrants, evidences of indebtedness or assets actually
distributed or based upon the number of Common Shares or Convertible Securities
actually delivered upon the exercise of such rights, options or warrants, as the
case may be, but subject to any other adjustment required hereunder by reason of
any event arising after such record date;

(c) if during the Adjustment Period there is a reorganization of the Company not
otherwise provided for in paragraph 5.2(a) or a consolidation or merger or
amalgamation of the Company with or into another body corporate including a
transaction whereby all or substantially all of the Company's undertaking and
assets become the property of any other corporation (any such event being herein
called a "Capital Reorganization"), the Holder, if he has not converted the
entire Principal amount of this Debenture prior to the effective date of such
Capital Reorganization, shall be entitled to receive and shall accept, upon the
exercise of such right of conversion at any time after the effective date of
such Capital Reorganization, in lieu of the number of Common Shares to which he
was theretofore entitled upon conversion of this Debenture, the aggregate number
of shares or other securities or property of the Company, or such continuing,
successor or purchasing corporation, as the case may be, under the Capital
Reorganization that the Holder would have been entitled to receive as a result
of such Capital Reorganization if, on the effective date thereof, he had been
the holder of the number of Common Shares to which immediately before such
transaction he was entitled upon conversion of this Debenture. No such Capital
Reorganization shall be carried into effect unless all necessary steps shall
have been taken so that the Holder shall thereafter be entitled to receive such
number of shares or other securities or property of the Company, or of such
continuing successor or purchasing corporation, as the case may be, under the
Capital Reorganization, subject to adjustment thereafter in accordance with
provisions the same, as nearly as may be possible, as those contained in this
subsection 5.2 and in subsection 5.3;



--------------------------------------------------------------------------------



(d) if the Company reclassifies or otherwise changes the outstanding Common
Shares, the conversion right shall be adjusted effective immediately upon such
reclassification becoming effective so that Holder shall be entitled to receive
such Common Shares as he would have received had the principal amount of this
Debenture been converted immediately prior to such effective date, subject to
adjustment thereafter in accordance with provisions of this Debenture, as nearly
as may be possible as those contained in this subsection 5.2 and in subsection
5.3.

5.3 Conversion Rights Adjustment Rules

The following rules and procedures are applicable to adjustments made pursuant
to subsection 5.2:

(a) the adjustments and readjustments provided for in this section 5 are
cumulative and, subject to paragraph 5.3(b), apply (without duplication) to
successive issues, subdivisions, combinations, consolidations, distributions and
any other events which require adjustment of the Conversion Price or the number
or kind of shares or securities issuable hereunder;

(b) no adjustment in the Conversion Price shall be required unless such
adjustment would result in a change of at least 1% in the Conversion Price then
in effect, provided however, that any adjustments which, except for the
provisions of this paragraph 5.3(b) would otherwise have been required to be
made, shall be carried forward and taken into account in any subsequent
adjustment;

(c) no adjustment in the Conversion Price shall be made in respect of any event
described in subparagraph 5.2(a)(i) or paragraphs 5.2(b) or 5.2(c) if the Holder
is entitled to participate in such event on the same terms, mutatis mutandis, as
if the Holder had converted the entire Principal amount of this Debenture
immediately prior to the effective date or record date of such event;

(d) no adjustment in the Conversion Price shall be made pursuant to subsection
5.2 in respect of the issue of Common Shares pursuant to:

(i) this Debenture; or

(ii) any stock option or purchase plan for officers, employees or directors of
the Company outstanding or in existence as at the date hereof or any amendment
to such plan;

and any such issue shall be deemed not to be a Common Share Reorganization or a
Special Distribution;

(e) if a dispute arises with respect to adjustments of the Conversion Price,
such dispute shall be conclusively determined by the auditors of the Company or
if they are unable or unwilling to act, by such firm of independent chartered
accountants as may be selected by the board of directors of the Company and
acceptable to the Holder and any such determination shall be binding upon the
Company and the Holder; and



--------------------------------------------------------------------------------



(f) if the Company sets a record date to determine the holders of Common Shares
for the purpose of entitling them to receive any dividend or distribution or any
subscription or purchase rights and shall thereafter legally abandon its plans
to pay or deliver such dividend, distribution or subscription or purchase
rights, then no adjustment in the Conversion Price shall be required by reason
of the setting of such record date.

5.4 Postponement of Issuance of Common Shares

In any case where the application of subsection 5.2 results in a decrease of the
Conversion Price taking effect immediately after the record date for a specific
event, if any portion of this Debenture is converted after that record date and
prior to completion of the event, the Company may postpone the issuance to the
Holder of the Common Shares to which the Holder is entitled by reason of the
decrease of the Conversion Price, but such Common Shares shall be so issued and
delivered to the Holder upon completion of that event with the number of such
Common Shares calculated on the basis of the Conversion Price on the exercise
date adjusted for completion of that event. The Company shall deliver to the
person or persons in whose name or names the Common Shares are to be issued an
appropriate instrument evidencing his or their right to receive such Common
Shares.

5.5 Notice of Certain Event

(a) Subject to any requirement for a longer notice period pursuant to applicable
securities legislation or stock exchange policy, at least 10 business days prior
to the effective date or record date, as the case may be, of any event referred
to in subsections 5.2 or 5.3, whether or not the event requires or might require
an adjustment in the conversion rights pursuant hereto, the Company shall give
notice to the Holder of the particulars of such event and, if determinable, any
adjustment. Such notice need only set forth such particulars as shall have been
determined at the date that notice is given.

(b) In case any adjustment for which a notice in paragraph 5.5(a) has been given
is not then determinable, the Company shall promptly after such adjustment is
determinable give notice to the Holder of the adjustment.

6. security and DEFAULTS

6.1 Security for the Loan Amount

The Company and the Holder hereby acknowledge and agree that the entire Loan
Amount is subject to the fulfillment and/or the continuing fulfillment of the
following security conditions to the satisfaction of the Holder in its sole and
absolute discretion from time to time prior to earlier of the Maturity Date and
the repayment and/or conversion of the entire Loan Amount hereunder
(collectively, the "Security" herein):

(a) the Loan Amount is subject to the granting by the Company to the Holder of
the rights evidenced by the form of Debenture terms (the "Debenture Terms")
which are attached hereto as Schedule "B", therein mortgaging, charging,
assigning and



--------------------------------------------------------------------------------



transferring to the Holder, and granting to the Holder, subject only to the
prior senior security matters reference therein, a fixed and floating charge and
a security interest in all the Company's right, title and interest in and to all
then presently owned or held and after acquired or held personal property,
assets and undertakings of whatsoever nature or kind and wheresoever situate and
all proceeds thereof and therefrom (collectively, the "Collateral"), and such
other security as is granted to the Holder therein;

(b) the Loan Amount is also subject to the granting by the Company to the Holder
of such other Security documentation (and including, without limitation,
promissory notes, security instruments and United States Uniform Commercial Code
registration statements) as may be required by the Holder and its counsel,
acting reasonably, in order to evidence the Loan Amount, together with and all
other supporting documents required under any such Security documentation;

(c) no default has occurred under any of the terms of this Debenture or the
terms of the Security; and

(d) the Company has not made an assignment for the benefit of any of its
creditors, has not been declared bankrupt, has not made a proposal or otherwise
taken advantage of provisions for relief under any applicable bankruptcy,
creditors' arrangement or similar legislation in any jurisdiction, has not made
an authorized assignment or suffered an appointment of a receiver or
receiver-manager over all or any part of its assets and business, and an order
of execution or execution proceedings has not been taken as against any of its
assets that remains unsatisfied for a period of 10 calendar days.

The Security, additional security and supporting documents shall not operate so
as to create any merger or discharge of any indebtedness or liability of the
Company, or of any assignment, transfer, guarantee, lien, contract, promissory
note, bill of exchange or security of any form held or which may hereafter be
held by the Holder from the Company or from any other person whomsoever.

The Holder may waive any breach or default of the Company under this Debenture
and no failure or delay on the part of the Holder to exercise any right, power
or remedy given herein or by statute or at law or in equity or otherwise shall
operate as a waiver thereof, nor shall any such waiver be deemed to be a waive
of any subsequent similar default or other event.

6.2 Events of Default

The following events are herein each referred to as an "Event of Default":

(a) if the Company makes default in payment of the Principal when the same
becomes due under any provisions hereof and such default shall have continued
for a period of ten business days;

(b) if the Company makes default in payment of any Interest due on the Debenture
and such default shall have continued for a period of ten business days;



--------------------------------------------------------------------------------



(c) if an order shall be made or an effective resolution be passed for the
winding up or liquidation of the Company, except in the course of carrying out
or pursuant to a transaction which involves an amalgamation or merger with, or
sale of the Company to, another entity pursuant to which the other entity
assumes the obligation of the Company under this Debenture;

(d) if a petition under the federal bankruptcy laws or any state insolvency law
is filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of the Company;

(e) if the Company ceases or demonstrates an intention to cease to carry on the
Company's business; or

(f) if the Company shall neglect to carry out or observe any other covenant or
condition herein contained on its part to be observed or performed and, after
notice in writing has been given by the Holder to the Company specifying such
default and requiring the Company to put an end to the same, the Company shall
fail to make good such default within a period of 20 business days, unless the
Holder (having regard to the subject matter of the neglect or non-observance)
shall have agreed in writing to a longer period, and in such event, within the
period agreed to by the Holder.

6.3 Acceleration or Conversion on Default

In case any Event of Default hereunder has occurred and be continuing, the
Holder may in its discretion, declare the Loan Amount then outstanding to be
immediately due and payable, in which case the Company shall pay 120% of such
Loan Amount then outstanding to the Holder, provided that, if the Company is
unable to pay in case, the Holder may request payment in the form of Common
Shares.

6.4 Additional Remedies

Notwithstanding any other provision of this Debenture, in the case of any Event
of Default the Holder will have, in addition to the rights and Security
specifically provided for in this Debenture, all of the rights and remedies
available to a secured party as recognized at law and in equity, and to this end
upon any Event of Default the Company hereby appoints the Holder, together with
its officers, authorized employees and agents, as the Company's irrevocable,
true and lawful attorney-in-fact with all necessary power and authority to:

(a)endorse the name of the Company upon any cheques or other evidences of
payment or any document or instrument that may come into the possession of the
Holder as proceeds of or relating to the Collateral;

(b) demand, sue for, collect, compromise and give acquittances for any and all
Collateral;

(c) prosecute, defend or compromise any action, claim or proceeding with respect
to the Collateral;



--------------------------------------------------------------------------------



(d) notify any of the obligors with respect to the accounts or the assignment of
the accounts and direct such obligor to make payment to the Holder; and

(e) take such other action as the Holder reasonably may deem appropriate,
including extending or modifying the terms of payment of the accounts.

No right will be exclusive of or dependent upon or merge in any other right, and
one or more of such rights may be exercised independently or in combination from
time to time.

7. FURTHER COVENANTS OF THE COMPANY

7.1 Transfer Agent

The Company shall at all times have a Transfer Agent for the purposes of issuing
Common Shares on the conversion of this Debenture, and during the continuation
of that appointment any such issuance shall be made by the Transfer Agent at its
principal office.

8. MISCELLANEOUS PROVISIONS

8.1 No Rights as Stockholder

The Holder, as such, shall not be entitled to vote or receive dividends or be
considered a stockholder of the Company for any purpose, nor shall anything in
this Debenture be construed to confer on the Holder as such, any rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action, to receive notice of meetings of members, to receive dividends
or subscription rights or otherwise.

8.2 Modification

This Debenture and any of its terms may be changed, waived or terminated only by
a written instrument signed by the party against whom enforcement of that
change, waiver or termination is sought.

8.3 Governing Law

This Debenture shall be governed by, construed and enforced in accordance with
the laws of the State of Indiana, U.S.A., and the Holder thereby attorns to the
jurisdiction of the courts of such State.

8.4 Notices

Any notice required or permitted to be given hereunder shall be given by
facsimile transmission or by personal delivery to the party for whom it is
intended, addressed as follows:

(a) to the Company at:

Omnicity Corp.
P.O. Box 8, 807 South State Road 3, Rushville, Indiana, U.S.A., 46173



--------------------------------------------------------------------------------



Attention: President
Fax: (317) 903-8178; and

with a copy to:

Lang Michener LLP
1500 Royal Centre, 1055 West Georgia Street, P.O. Box 11117, Vancouver,
British Columbia, Canada V6E 4N7

Attention: Thomas J. Deutsch, Esq.
Fax: (604) 893-2679; and

(b) to the Holder at its registered address as it appears in the records of the
Company.

Any notice given pursuant to this subsection 8.4 shall be deemed to have been
given and received on the date of delivery or, in the case of a facsimile
transmission, at the time indicated on the transmission report. The Company or
the Holder may, from time to time, notify the other in writing of a change of
address which thereafter, until changed by like notice, shall be the address of
the Company or the Holder, as the case may be, for all purposes of this
Debenture.

IN WITNESS WHEREOF, this Debenture has been duly executed by Omnicity Corp. as
of the 24th day of December, 2009.

OMNICITY CORP.



Per: "Don Prest"




_________





--------------------------------------------------------------------------------



SCHEDULE A

TO THE CONVERTIBLE DEBENTURE CERTIFICATE

CONVERSION FORM

To: Omnicity Corp. (the "Company").

1. The undersigned registered holder of the within Debenture hereby irrevocably
elects to convert the said Debenture into Common Shares of the Company in
accordance with the terms of the Debenture.

2. The Common Shares are to be registered as follows:

Name:
(print clearly)

Address in full:

3. Certificates representing the Common Shares are to be sent by courier to:

Name:
(print clearly)

Address in full:

Note: In the absence of instructions to the contrary, the securities will be
issued in the name of or to the Holder and will be sent by first class mail to
the last address of the Holder appearing in the records maintained by the
Company.

4. The undersigned represents, warrants and certifies as follows (one of the
following must be checked):

(a) [  ] the undersigned holder at the time of conversion of the Debenture is
not in the United States, is not a "U.S. person" as defined in Regulation S
under the United States Securities Act of 1933, as amended (the "U.S. Securities
Act") and is not converting the Debenture on behalf of, or for the account or
benefit of a U.S. person or a person in the United States and did not execute or
deliver this Conversion Form in the United States;

(b) [  ] the undersigned holder is resident in the United States or is a U.S.
Person who is a resident of the jurisdiction referred to in the address
appearing above, and is a U.S. Accredited Investor and has completed the U.S.
Accredited Investor Status Certificate in the form attached to this Conversion
Form; or



--------------------------------------------------------------------------------



(c) [  ] if the undersigned holder is resident in the United States or is a U.S.
Person, the undersigned holder has delivered to the Company and the Company's
transfer agent an opinion of counsel (which will not be sufficient unless it is
in form and substance satisfactory to the Company) or such other evidence
satisfactory to the Company to the effect that with respect to the securities to
be delivered upon conversion of the Debenture, the issuance of such securities
has been registered under the U.S. Securities Act and applicable state
securities laws or an exemption from the registration requirements of the U.S.
Securities Act and applicable state securities laws is available.

"United States" and "U.S. person" are as defined in Regulation S under the U.S.
Securities Act.

Note: Certificates representing Common Shares will not be registered or
delivered to an address in the United States unless Box 4(b) or 4(c) above is
checked.

5. If the undersigned has indicated that the undersigned is a U.S. Accredited
Investor by marking alternative 4(b) above, the undersigned represents and
warrants to the Company that:

(a) the undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Common Shares, and the undersigned is able to bear the economic risk of loss
of his or her entire investment;

(b) the undersigned is: (i) acquiring the Common Shares for his or her own
account or for the account of one or more U.S. Accredited Investors with respect
to which the undersigned is exercising sole investment discretion, and not on
behalf of any other person; (ii) is purchasing the Common Shares for investment
purposes only and not with a view to resale, distribution or other disposition
in violation of United States federal or state securities laws; and (iii) in the
case of the acquisition by the undersigned of the Common Shares as agent or
trustee for any other person or persons (each a "Beneficial Owner"), the
undersigned holder has due and proper authority to act as agent or trustee for
and on behalf of each such Beneficial Owner in connection with the transactions
contemplated hereby; provided that: (x) if the undersigned holder, or any
Beneficial Owner, is a corporation or a partnership, syndicate, trust or other
form of unincorporated organization, the undersigned holder or each such
Beneficial Owner was not incorporated or created solely, nor is it being used
primarily to permit purchases without a prospectus or registration statement
under applicable law; and (y) each Beneficial Owner, if any, is a U.S.
Accredited Investor; and

(c) the undersigned has not converted the Debenture as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

6. If the undersigned has marked alternative 4(b) or 4(c) above, the undersigned
also acknowledges and agrees that:



--------------------------------------------------------------------------------



(a) if the undersigned decides to offer, sell or otherwise transfer any of the
Common Shares, the undersigned must not, and will not, offer, sell or otherwise
transfer any of such securities directly or indirectly, unless:

(i) the sale is to the Company;

(ii) the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act and in
compliance with applicable local laws and regulations;

(iii) the sale is made pursuant to the exemption from the registration
requirements under the U.S. Securities Act provided by Rule 144 thereunder and
in accordance with any applicable state securities or "blue sky" laws; or

(iv) such securities are sold in a transaction that does not require
registration under the U.S. Securities Act or any applicable state laws and
regulations governing the offer and sale of securities, and it has prior to such
sale furnished to the Company an opinion of counsel reasonably satisfactory to
the Company;

(b) the Common Shares are "restricted securities" under applicable federal
securities laws and that the U.S. Securities Act and the rules of the United
States Securities and Exchange Commission provide in substance that the
undersigned may dispose of the securities only pursuant to an effective
registration statement under the U.S. Securities Act or an exemption therefrom;

(c) the Company has no obligation to register any of the Common Shares or to
take action so as to permit sales pursuant to the U.S. Securities Act (including
Rule 144 thereunder);

(d) the Company may make a notation on its records or giving instructions to any
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Conversion Form;

(e) upon the issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the U.S. Securities Act or
applicable U.S. state laws and regulations, the certificates representing the
Common Shares, and all securities issued in exchange therefor or in substitution
thereof, will bear a legend in substantially the following form:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT"). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT, (C) (1) IN COMPLIANCE WITH THE
EXEMPTION



--------------------------------------------------------------------------------



FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, OR (2) WITH THE PRIOR CONSENT OF THE COMPANY, IN A TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY
APPLICABLE STATE LAWS, AND THE HOLDER HAS FURNISHED TO THE COMPANY AN OPINION TO
SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE
COMPANY PRIOR TO SUCH OFFER, SALE OR TRANSFER. DELIVERY OF THIS CERTIFICATE MAY
NOT CONSTITUTE "GOOD DELIVERY" IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES
IN CANADA.";

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES MUST
NOT TRADE THE SECURITIES BEFORE __________ __, 2010.

UNLESS OTHERWISE PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS
SECURITY MUST NOT TRADE THE SECURITY IN OR FROM BRITISH COLUMBIA UNLESS THE
CONDITIONS IN SECTION 12(2) OF BC INSTRUMENT 51-509, ISSUERS QUOTED IN THE U.S.
OVER-THE-COUNTER MARKET, ARE MET.";

Dated on the __________ day of ________________, 201___.



If a Corporation, Partnership or Other Entity:



Name of Entity


Type of Entity


Signature of Person Signing


Print or Type Name and Title of Person Signing

 

If an Individual:



Signature


Print or Type Name



--------------------------------------------------------------------------------



Instructions

:



1. The registered Holder may exercise its right to receive Common Shares by
completing this form and surrendering this form and the Debenture to the Company
at its principal office at P.O. Box 8, 807 South State Road 3, Rushville,
Indiana, U.S.A., 46173, attention: The President, and such other documents as
the Company may reasonably require. Certificates for Common Shares will be
delivered or mailed within five business days after the conversion of the
Debenture.

2. If Box 4(c) is checked, any opinion tendered must be from counsel of
recognized standing in form and substance reasonably satisfactory to the
Company. Holders planning to deliver an opinion of counsel in connection with
the conversion of the Debenture should contact the Company in advance to
determine whether any opinion tendered will be acceptable to the Company.



--------------------------------------------------------------------------------



U.S. ACCREDITED INVESTOR STATUS CERTIFICATE


In connection with the conversion of a Debenture of OMNICITY CORP. (the
"Corporation") by the holder, the holder hereby represents and warrants to the
Corporation that the holder, and each beneficial owner (each a "Beneficial
Owner"), if any, on whose behalf the holder is exercising such warrants,
satisfies one or more of the following categories of Accredited Investor (please
write "W/H" for the undersigned holder, and "B/O" for each beneficial owner, if
any, on each line that applies):



____ (1) Any bank as defined in Section 3(a)(2) of the U.S. Securities Act of
1933, as amended (the "U.S. Securities Act") or any savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the U.S. Securities Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to Section 15 of the U.S. Securities Exchange Act of 1934 or
any insurance company as defined in Section 2(13) of the U.S. Securities Act;
any investment company registered under the U.S. Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the U.S. Small Business Investment
Act of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees if such plan has total assets in
excess of US$5,000,000; any employee benefit plan within the meaning of the U.S.
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of US$5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are "accredited investors" (as such term is defined in
Rule 501 of Regulation D of the U.S. Securities Act);



____ (2) Any private business development company as defined in Section
202(a)(22) of the U.S. Investment Advisers Act of 1940;



____ (3) Any organization described in Section 501(c)(3) of the U.S. Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US$5,000,000;



____ (4) Any trust with total assets in excess of US$5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person (being defined as a person who has such
knowledge and experience in financial and business matters that he or she is
capable of evaluating the merits and risks of the prospective investment);



____ (5) Any natural person whose individual net worth, or joint net worth with
that person's spouse, at the time of his purchase exceeds US$1,000,000; or



____ (6) Any natural person who had an individual income in excess of US$200,000
in each of the two most recent years or joint income with that person's spouse
in excess of US$300,000 in each of those years and has a reasonable expectation
of reaching the same income level in the current year.

__________



--------------------------------------------------------------------------------



SCHEDULE B

TO THE CONVERTIBLE DEBENTURE CERTIFICATE

DEBENTURE TERMS


Security and Mortgaged Property under the Debenture

As Security for such payment of the Principal, Interest and all other moneys
owing by the Company to and for the performance of the obligations and other
covenants of the Company herein contained, the Company hereby grants, mortgages,
pledges, charges, assigns and conveys to and in collective favour of the Holder
(subject to the exception hereinafter contained as to the last day of the term
of any agreement therefor), as and by way of a fixed and floating charge, and
subject only to any prior general security heretofore granted by the Borrower to
its existing banking, lending and credit institutions and including, without
limitation and as set forth in the Company's existing continuous disclosure, for
certain specific equipment collateralized under long-term debt security
agreements totalling $1,375,916 with each of Jay County Development Corporation,
Wabash Rural Electric Membership Cooperative, Muncie Industrial Revolving Loan
Fund Board and Star Financial Bank (collectively, the "Prior Security" herein),
all of the Company's undertaking and all of the Company's properties and assets
for the time being, real and personal, movable and immovable, of whatsoever
nature and kind, both present and future, including, without limiting the
generality of the foregoing, the Company's uncalled capital and goodwill and all
real and personal, movable and immovable, property now owned or hereafter
acquired by the Company and all of the Company's present and future rents,
revenues, incomes, moneys, rights, franchises, motor vehicles, inventories,
machinery, equipment, materials, supplies, book debts, accounts receivable,
negotiable and non-negotiable instruments, conditional sales contracts,
judgments, securities, choses in action and all other property and things of
value of every kind and nature, tangible and intangible, legal and equitable,
which the Company may be possessed of or entitled to or which may hereafter be
acquired by the Company, including any greater right, title and interest therein
or any part thereof which the Company may acquire and hold during the currency
of the Debenture after the Issuance Date hereof (collectively, the "Mortgaged
Property"); and to have and to hold the same unto and to the use of the Holder
and the Holder's successors and assigns upon and subject to the terms and
conditions herein set forth.

"Mortgaged Property", wherever used means and includes, subject to the Prior
Security, the specifically mortgaged property and the undertaking and all other
property and assets, present and future, of the Company expressed herein or in
any instruments supplemental hereto or in implement hereof to be mortgaged or
charged for or with the payment of the moneys intended to be secured hereby by
way of a fixed charge.

The last day of any term of years reserved by any agreement therefor is excepted
out of the mortgage and charges hereby created and does not form any part of the
Mortgaged Property; but if any sale is made under or pursuant to the powers
herein contained of any interest forming part of the Mortgaged Property the
Company will thereafter stand possessed of such last day and will hold the same
in trust to assign to any person who may acquire such term or any part thereof.



--------------------------------------------------------------------------------



This Debenture and these Debenture Terms are also issued subject to and with the
benefit of the conditions following which are to be deemed part of it.

Conditions of the Debenture

The Company hereby covenants and agrees with the Holder as follows, namely:

1. This Debenture is issued in accordance with resolutions of the directors (and
of the members, if applicable) of the Company and all other matters and things
have been done and performed so as to authorize and make the creation and issue
of this Debenture and the execution thereof legal and valid and in accordance
with the requirements of the laws relating to the Company and all other statutes
and laws in that behalf.

2. The Company lawfully owns and is lawfully possessed and seized of the
specifically Mortgaged Property and has good title thereto, free from all liens,
charges and encumbrances, save only those referred to herein, has good right and
lawful authority to grant, mortgage, pledge, charge, encumber, bargain, sell,
assign and convey the Mortgaged Property according to the true meaning and
intent of this Debenture and will defend the title to the Mortgaged Property for
the benefit of against the claims and demands of all persons.

3. The Principal and Interest monies hereby secured will be paid without regard
to any equities between the Company and the Holder or any intermediate holder
hereof or any right of setoff or counterclaim; and the receipt of the Holder or
the holders hereof for payment of such moneys and Interest will be a sufficient
discharge to the Company for the same.

4. The Principal and Interest moneys hereby secured will become immediately due
and payable on demand by the Holder or, unless waived by the Holder, in any of
the following events:

(a) if an order is made or a resolution is passed or a petition is filed for the
winding-up, dissolution, liquidation or amalgamation of the Company;

(b) if the Company makes an assignment or proposal or a bankruptcy petition is
filed or presented against the Company or the Company otherwise becomes subject
to the provisions of any legislation for the benefit of its creditors or
otherwise acknowledges its insolvency;

(c) if any execution, sequestration, extent or any other process of any kind
becomes enforceable against the Company and is not satisfied within ten calendar
days;

(d) if a distress or analogous process is levied upon the Mortgaged Property of
the Company or any part thereof unless the process is in good faith disputed by
the Company and the Company gives adequate security to pay in full the amount
claimed;



--------------------------------------------------------------------------------



(e) if the Company ceases or demonstrates an intention to cease to carry on the
Company's business;

(f) if a receiver of all or any part of the Mortgaged Property charged hereby is
appointed;

(g) if an encumbrancer takes possession of the Mortgaged Property of the Company
or any part thereof;

(h) if the Company, without the prior written consent of the Holder, authorizes
the purchase of all of the Company's shares;

(i) if the Company carries on any business that it is restricted from carrying
on by its Articles and Bylaws;

(j) if any statutory declaration of the Secretary or other officer or director
of the Company delivered in connection with this Debenture contains any
misstatement; or

(k) if the Company defaults in observing or performing any other covenant,
agreement or condition of this Debenture on its part to be observed or performed
and such default is not cured within a period of ten calendar days following the
giving of written notice of default to the Company by the Holder.

5. The Holder may waive any default by the Company in the observance or
performance of any covenant, agreement or condition contained in this Debenture
or any other event which without such waiver would cause the moneys hereby
secured to be immediately due and payable but no such waiver or other act or
omission of the Holder will extend to or affect any subsequent default or event
or the rights resulting therefrom.

6. The security hereby constituted will become enforceable if the Principal and
Interest moneys hereby secured are not paid when the same become due and payable
in accordance with the provisions herein contained.

7. At any time after the Principal and Interest moneys hereby secured have
become payable and remain unpaid, the Holder may by instrument in writing
appoint any person, whether an officer or employee of such Holder or not, to be
a receiver or receiver-manager (the "Receiver") of the property and assets
hereby charged and may remove any Receiver so appointed and appoint another in
his stead.

Any Receiver so appointed shall have the power:

(a) to take possession of, collect and get in the Mortgaged Property and for
that purpose to take any proceedings in the name of the Company or otherwise;



--------------------------------------------------------------------------------



(b) to carry on or concur in carrying on the business of the Company and for
that purpose to raise money on the Mortgaged Property in priority to this
Debenture or otherwise;

(c) to sell or lease or concur in the selling or leasing of the whole or any
part of the Mortgaged Property and to convert the same or any part thereof into
money, with full power to sell any Mortgaged Property either together or in
parcels and either by public auction or private contract and either for a lump
sum or for a sum payable by instalments or for a sum on account and a mortgage
or charge for the balance (and the Receiver will not be accountable for any
moneys until actually received), and with full power upon every such sale to
make any special or other stipulation as to title or otherwise which the
Receiver may deem proper, and with full power to buy in or rescind any contract
for sale of the Mortgaged Property or any part thereof and to resell the same
without being responsible for any loss which may be occasioned thereby; and

(d) to make any arrangement or compromise which he may think expedient to the
interests of the Holder.

To enable any Receiver so appointed to exercise the powers granted to the
Receiver by this section, the Company hereby appoints each such Receiver to be
its attorney to effect a sale or lease or any of the Mortgaged Property by
conveying or leasing in the name of or on behalf of the Company or otherwise,
and under the Receiver's own seal; and any deed, lease, agreement or other
instrument signed by any such Receiver under the Receiver's seal pursuant hereto
will have the same effect as if it were under the corporate seal of the Company.

The Holder of any sale purporting to be made by such Receiver pursuant hereto
will not be bound to inquire whether any notice required hereunder has been
given or otherwise as to the propriety of the sale or regularity of its
proceedings, or be affected by notice that no default has been made or continues
or notice that the sale is otherwise unnecessary, improper or irregular; and
despite any impropriety or irregularity or notice thereof to any other lender,
the sale as regards such Holder will be deemed to be within the aforesaid powers
and be valid accordingly and the remedy (if any) of the Company in respect of
any impropriety or irregularity whatsoever in any such sale will be in damages
only.

Any Receiver so appointed will be deemed to be the agent of the Company, and the
Company will be solely responsible for his acts or defaults and for the
Receiver's remuneration and expenses, and will not be in any way responsible for
any misconduct or negligence on the part of any such Receiver.

All moneys received by such Receiver after providing for payment of all claims
and charges (if any) ranking prior to this Debenture and for all costs, charges
and expenses of or incidental to the appointment of the Receiver including the
reasonable remuneration of the Receiver and all outgoings properly payable by
him will be applied:



--------------------------------------------------------------------------------



FIRST: in or towards payment to the Holder of the Principal and all other moneys
(other than Interest) hereby secured.

SECONDLY: in or towards payment to the Holder of all arrears of Interest
remaining unpaid on this Debenture; and

THIRDLY: the surplus (if any) will be paid to the Company.

The rights and powers conferred by this section are supplemental to and not in
substitution for any rights and powers the Holder may from time to time have.

8. The Company will pay to the Holder on demand the amount of all expenses
including, without limiting the generality of the foregoing, all legal fees (on
a solicitor and client basis) and other costs, charges and expenses incurred by
the Holder relating to the creation and registration of this Debenture or in
recovering or enforcing payment of the moneys hereby secured, or in realizing
upon this Debenture or any other securities for such moneys, or in taking
possession of or protecting or realizing upon any property comprised in any such
security, all of which together with Interest thereon at the rate provided for
in this Debenture will be secured hereby, and in default of payment thereof all
remedies hereunder and at law and in equity will be exercisable.

9. This Debenture is to be treated as a negotiable instrument and all persons
are invited by the Company to act accordingly.

10. This Debenture is in addition to and not in substitution for any other
security now or hereafter held by the Holder.

11. The security created by this Debenture is a continuing security for the
payment of all indebtedness, both present and future, and all and every
liability, present or future, direct or indirect, absolute or contingent, of the
Company to the Holder.

12. The Company will at all times during the currency of this Debenture:

(a) give to the Holder any information which it may reasonably require relating
to the business of the Company, and upon request furnish access to its books and
accounts and records at all reasonable times, and provide copies of its annual
financial statements certified by a chartered accountant within 120 calendar
days after the end of each fiscal year of the Company;

(b) maintain and preserve its charter and corporate organization in good
standing and, subject to all the provisions herein contained, diligently
preserve all the rights, powers, privileges and goodwill owned by the Company;

(c) conduct the Company's business in a proper and businesslike manner;

(d) insure and keep insured against all risks or hazards to their full insurable
value all of its property and assets which are of an insurable nature, and pay
the premiums



--------------------------------------------------------------------------------



for all such insurance, and on request deliver to the Holder a copy of the
policy or policies of such insurance;

(e) duly and punctually pay, perform and observe all rent, taxes, local
improvement rates, assessments, covenants and obligations whatsoever which ought
to be paid, performed or observed by the Company in respect of all or any part
of the property hereby charged;

(f) fully and effectually register this Debenture in all jurisdictions and
places where the Company carries on business or registration is required, and
otherwise maintain and keep maintained the security hereby created as valid and
effective security;

(g) pay duly and punctually all taxes, levies and assessments, and all debts and
obligations to labourers, workmen, employees, contractors, sub-contractors,
suppliers of material and others which, if unpaid, might under the laws of the
United States or otherwise have priority over the security hereby created or any
part thereof; and

(h) make all payments and perform each and every covenant, agreement and
obligation under any lease now held or hereafter acquired by the Company and any
mortgage, debenture, trust deed or agreement charging any property or assets of
the Company as and when the same are required to be paid or performed.

13. If the Company fails to perform any of the covenants, agreements or
conditions herein contained the Holder may, in its sole and absolute discretion,
perform the same, and if any such covenant, agreement or condition required the
payment or expenditure of money, the Holder may make such payment or
expenditure; and all costs, charges and expenses thereby incurred and all sums
so paid or expended will bear Interest at the rate provided for in this
Debenture, will be at once payable by the Company to the Holder and will be
secured hereby and have the benefit of the charges hereby created.

14. The Company will not at any time during the currency of this Debenture,
without the prior written consent of the Holder, alter its Articles or Bylaws by
altering any restriction upon the business carried on or to be carried on by the
Company, or upon its powers.

15. Neither the preparation, nor the execution nor the registration of this
Debenture binds the Holder to advance the moneys hereby secured, nor will the
advance of part of such moneys bind the Holder to advance any unadvanced portion
thereof, but nevertheless the charges hereby created take effect forthwith upon
the execution of these presents by the Company.

16. Neither the taking of any judgment nor the exercise of any power of seizure
or sale or any other rights or powers of the Holder hereunder will operate to
extinguish the liability of the Company to make payment of the Principal and
Interest monies hereby secured, nor will the same operate as a merger of any
covenant or affect the right of the Holder to Interest at the rate hereinbefore
provided.



--------------------------------------------------------------------------------



17. The Holder, in addition to any other powers given to the Holder under this
Debenture, has the power:

(a) to release any Mortgaged Property of the Company from the charge created by
or pursuant to this Debenture;

(b) to agree to any modification, compromise, release or waiver of the rights of
the Holder against the Company or against the Company's property, whether such
rights arise under this Debenture or otherwise; and

(c) to accept any other properties or securities in substitution for this
Debenture.

18. Time is of the essence of this Debenture.

19. When the context hereof makes it possible, the word "person" appearing in
this Debenture includes in its meaning any body corporate or politic; and the
word "Holder" as the case may be includes any subsequent holder hereof, and any
appointment or removal under section 7 may be made by writing, signed or sealed
by any such holder; and words in the singular include the plural, and words
importing the masculine gender include females and any body corporate or
politic.

20. This Debenture and all its terms and conditions will enure to the benefit of
the Holder and its successors and assigns, and will be binding upon the Company
and the Company's successors and assigns.

__________